Citation Nr: 0512169	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine.  

2.  Entitlement to service connection for arthritis and 
aching joints, to include as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel





INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
degenerative joint disease of the cervical and lumbar spine 
and that denied entitlement to service connection for 
exposure to Agent Orange, claimed as dizziness, muscle 
cramps, aching joints, arthritis, loss of two children, and a 
child requiring blood transfusions.  The July 2002 rating 
action recharacterized the second issue as one of entitlement 
to service connection for arthritis and aching joints as a 
result of exposure to herbicides.  

In October 2003, the Board remanded the case to comply with 
notice and duty to assist provisions of The Veterans Claims 
Assistance Act of 2000.  This matter is now before the Board 
for appellate review.  


FINDINGS OF FACT

1.  The evidence does not show diagnosis or treatment for 
degenerative disc disease of the cervical and lumbar spine in 
service or within the first year after service.  

2.  The evidence does not include a medical opinion that 
current degenerative disc disease of the cervical and lumbar 
spine resulted from an in-service event.  

3.  The evidence shows no diagnosis or treatment for 
arthritis or aching joints in service or within the first 
year after service.  

4.  The evidence does not include a medical opinion that 
current arthritis or aching joints resulted from exposure to 
herbicide agents or any other in-service event.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical and lumbar 
spine was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2004).  

2.  Arthritis and aching joints were not incurred in or 
aggravated by active service and are not due to exposure to 
herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.313 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran filed several 
lay statements with the RO, and the veteran's September 2002 
substantive appeal declined the opportunity for a hearing 
before the Board.  



The RO's August 2000 and November 2000 letters, the Appeal 
Management Center's February 2004, March 2004, and July 2004 
letters, the July 2002 statement of the case, the October 
2002 and February 2005 supplemental statements of the case, 
and the October 2003 Board remand informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claims, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
117-121 (2004).  


Entitlement to service connection for
degenerative disc disease of the cervical and lumbar spine

In a September 2000 and subsequent lay statements, the 
veteran asserted that he hurt his back in a truck wreck 
coming off the top of a mountain across from Han-tre Island 
in Vietnam.  He was thrown from the truck, and a battery pack 
hit him in the lower back, causing bruising and soreness.  
The veteran did not see a doctor for back complaints while in 
service.  He was afraid that, if he did, he would be retained 
in Vietnam longer than necessary, and he wanted to return to 
the United States as quickly as possible.  His back did not 
bother him much then, but around 1990, it started causing him 
a lot of trouble.  The veteran feels that he is entitled to 
service connection because he believes that the in-service 
truck wreck caused his current degenerative disc disease of 
the cervical and lumbar spine.  

For the veteran to establish service connection for 
degenerative disc disease of the cervical and lumbar spine, 
the evidence must demonstrate that degenerative disc disease 
of the cervical and lumbar spine was contracted in the line 
of duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of current degenerative disc disease of the 
cervical and lumbar spine, show in-service manifestation of a 
cervical and lumbar spine disability, and provide a nexus 
opinion by a medical professional that current degenerative 
disc disease of the cervical and lumbar spine resulted from 
the in-service manifestation of disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  To establish presumptive 
service connection for degenerative disc disease of the 
cervical and lumbar spine, as a chronic disease, the veteran 
must present evidence of current degenerative disc disease of 
the cervical and lumbar spine and show that it manifested to 
a compensable level within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran has shown that he has current degenerative disc 
disease of the cervical and lumbar spine.  A claim for 
service connection for a disability must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In March 1999, VA x-rays revealed degenerative 
changes in the cervical and lumbar spine.  VA diagnoses from 
August 1999 to September 2001 included degenerative disc 
disease of the cervical and lumbar spine.  In December 2003, 
a VA magnetic resonance imaging test revealed degenerative 
disc disease throughout the lumbar spine.  



Direct and presumptive service connection for chronic disease 
for degenerative disc disease of the cervical and lumbar 
spine are not in order because the record shows no 
documentation of an in-service truck wreck and no diagnosis 
or treatment for degenerative disc disease of the cervical 
and lumbar spine in service or within the first year after 
service.  Service medical records contain no documentation of 
a truck wreck or back complaints.  Instead, at June 1965 pre-
induction, July 1967 induction, and February 1969 separation 
examinations, the veteran's spine was normal and the veteran 
denied a history of recurrent back pain.  Post-service 
medical records first documented degenerative joint disease 
in September 1996, over 25 years after service.  Even if 
there were documentation of a truck wreck in service, which 
there is not, the veteran has failed to show continuity of 
back symptomatology since service, which is required where a 
diagnosis of chronicity may be legitimately questioned.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Direct and 
presumptive service connection for chronic disease for 
degenerative disc disease of the cervical and lumbar spine 
are clearly not in order.  

In addition, direct service connection is not established 
because the evidence does not show that current degenerative 
disc disease of the cervical and lumbar spine resulted from 
an in-service event.  In numerous VA and private clinic 
visits from September 1996 to November 2004, none of the 
veteran's examiners opined that current degenerative disc 
disease of the cervical and lumbar spine resulted from a 
truck wreck or any other in-service event.  In the absence of 
a nexus opinion relating the current disability to service, 
the claim for service connection must fail.  See Hickson, 
12 Vet. App. at 253.  

The evidence is against the claim, and service connection 
cannot be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  






Entitlement to service connection for arthritis and aching 
joints,
to include as secondary to Agent Orange exposure

In a September 2000 and subsequent lay statements, the 
veteran asserted that he incurred arthritis and aching joints 
as a result of exposure to Agent Orange in Vietnam.  He also 
wondered if the loss of two babies after service and the need 
for his daughter to have blood transfusions at birth resulted 
from his exposure to Agent Orange in service.  

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306.  The Board will consider three 
possible theories of entitlement: 1) presumptive service 
connection for a disease associated with exposure to certain 
herbicide agents; 2) direct service connection; and 3) 
presumptive service connection for a chronic disease.  

Arthritis and aching joints are not included on the list of 
presumptive diseases associated with exposure to certain 
herbicide agents.  The following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, if the requirements of 38 C.F.R. 
§§ 3.307(a)(6) are met, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, Type II 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  59 Fed. Reg. 57589 
(1996).  


The veteran is presumed to have been exposed to an herbicide 
agent during active service.  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  A veteran who 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2004).  In this case, Form DD 
214 shows that the veteran was on active duty from July 1967 
to July 1969, including 9 months and 23 days of service in 
Vietnam.  The veteran earned the Vietnam Service Medal with 4 
Bronze Service Stars and the Republic of Vietnam Campaign 
Medal with Device.  Because he was clearly in Vietnam for 
almost ten months between January 9, 1962, and May 7, 1975, 
he is presumed to have been exposed during such service to an 
herbicide agent.  

The Board will next consider whether direct service 
connection and presumptive service connection for arthritis 
and aching joints, as a chronic disease, is in order.  To 
establish direct service connection, the veteran must present 
evidence of current arthritis and aching joints, show in-
service manifestation of arthritis and aching joints, and 
provide a medical opinion relating current arthritis and 
aching joints to the in-service manifestation of arthritis 
and aching joints.  Hickson, 12 Vet. App. at 253.  A chronic 
disease, such as arthritis, shall also be granted presumptive 
service connection, although not otherwise established as 
incurred in service if manifested to a compensable degree 
within one year from the date of separation from service.  
See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran has shown that he has arthritis and aching 
joints.  Brammer, 3 Vet. App. at 225.  VA and private 
diagnoses included degenerative joint disease in September 
1996, osteoarthritis at multiple sites from July 1997 to 
November 2004, degenerative changes in the cervical and 
lumbar spine in March 1999, mixed-typed arthritis in April 
1999, mixed arthritis at multiple sites from May 1999 to 
October 2000, early osteoarthritis in the right hand in 
December 1999, inflammatory arthritis in July 2001 and 
December 2002, and spinal arthritis in December 2003.  

Direct and presumptive service connection for a chronic 
disease cannot be granted because the medical evidence shows 
no diagnosis or treatment for arthritis or aching joints in 
service or within one year after service.  Service medical 
records show that, at June 1965 pre-induction, July 1967 
induction, and February 1969 separation examinations, the 
veteran's musculoskeletal system was normal and the veteran 
denied a history of arthritis.  Post-service medical records 
first documented neuropathy in 1995 and arthritis in 1996, 
both over 25 years after service.  The veteran has failed to 
show continuity of arthritis or aching joints since service, 
which is required where a diagnosis of chronicity may be 
legitimately questioned.  Savage, 10 Vet. App. at 495.  

Moreover, the evidence includes no medical opinion that 
current arthritis or aching joints resulted from exposure to 
herbicides or any other in-service event.  See Hickson, 
12 Vet. App. at 253.  Although the veteran believes that his 
symptoms resulted from exposure to Agent Orange, he is a 
layperson who is not competent to make a medical diagnosis or 
to render a medical opinion, which relates a medical disorder 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The evidence is against the claim, and entitlement to service 
connection for arthritis and aching joints cannot be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine is denied.  

Entitlement to service connection for arthritis and aching 
joints, to include as secondary to Agent Orange exposure, is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


